Citation Nr: 0018132	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  95-37 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from March 1960 to June 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the appellant's claim 
for service connection for PTSD.  The Board remanded this 
case in March 1998 for further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was not engaged in combat, and there is no 
corroboration or verification of the occurrence of the 
appellant's claimed stressors and/or overseas service in the 
Republic of Vietnam.

3.  The appellant's PTSD is not shown to have its origins in 
his military service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during service.  38 
U.S.C.A. §§ 1110 and 5107 (West 1991); 38 C.F.R. §§ 3.102 and 
3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his PTSD stems from his exposure 
to traumatic events during service.  Initially, the Board 
notes that VA and private examiners have diagnosed the 
appellant with PTSD.  As noted by the Board in the remand 
dated in March 1998, the truthfulness of the appellant's 
assertions of exposure to in- service combat and non- combat 
stressors must be presumed.  See King v. Brown, 5 Vet. App. 
19 (1993).  As such, his claim for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(b).  Cohen v. Brown, 
10 Vet. App 128 (1997) (a well grounded claim for PTSD 
requires (1) medical evidence of a current diagnosis of PTSD; 
(2) evidence, lay or otherwise, of an in- service stressor; 
and (3) medical evidence of a nexus between service and the 
current PTSD disability).

As the claim of claim of entitlement to service connection 
for PTSD is well grounded, VA is obligated to undertake any 
necessary development to assist the appellant in developing 
facts pertinent to his claim.  See Morton v. West, 12 
Vet.App. 477, 486 (1999).  In this case, the RO has obtained 
the appellant's service medical and personnel records as well 
as all available private treatment records identified by him 
as pertinent to his claim on appeal.  The RO has also 
contacted the Marine Corps Personnel Management Support 
Branch and the Marine Corps Historical Center in an effort to 
verify his claimed stressors.  In a letter dated in August 
1999, the RO advised him that complete records from the 
Belmont Center for Comprehensive Treatment and Norristown 
State Hospital were unobtainable, and further advised him to 
attempt to obtain these records on his own.  Finally, the RO 
has attempted to contact him in an effort to ascertain his 
desire for a hearing before a Member of the Travel Board, but 
neither the RO nor his representative has been able to locate 
his current whereabouts.  As the record does not disclose the 
existence of any available records which may be pertinent to 
the claim on appeal, the Board finds the duty to assist the 
appellant in the development of his claim has been satisfied.  
See Franzen v. Brown, 9 Vet.App. 235 (1996) (VA has a duty to 
assist, not a duty to prove a claim); Hyson v. Brown, 8 
Vet.App. 262 (1993) (a claimant has the burden to keep VA 
apprised of his whereabouts, and VA has no duty to turn up 
heaven and earth to find him).

Once a well grounded claim for PTSD has been established, a 
claimant has the further burden to establish entitlement to 
an award of PTSD by submitting (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in- service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  Cohen, 10 Vet. App. at 138.  As noted by 
the RO in the March 2000 Supplemental Statement of the Case, 
the appellant's claim has been denied on the basis that he 
has failed to provide credible supporting evidence that his 
claimed in- service stressors, which have been found 
productive of his PTSD, actually occurred.  

Review of the VA and private medical records reveal that the 
appellant's PTSD diagnosis is based, in part, upon his report 
of exposure to combat stressors while on temporary assignment 
in Vietnam with "Force Recon, Camp Del Mar, Camp Pendleton, 
California."  He indicates that, from October 2, 1963 to 
January 1964, he performed long range reconnaissance patrols 
with the Naval Advisory Detachment (NAD).  His duties 
included enemy ambushes, psychological operations and 
intelligence gathering missions in Laos, Cambodia and North 
Vietnam.  On October 25, 1963, he observed the "skinning" 
of a live North Vietnamese prisoner upon return from a 
reconnaissance mission.  On or around Thanksgiving time, he 
accidentally shot and killed an unarmed 6- year old 
Vietnamese boy while returning from a mission north of 
DaNang.  In December, he was involved in an ambush in which 
17 Vietcong soldiers were killed and, around Christmas time, 
he served as "point man" during an operation in which 12 of 
his servicemates were killed during an enemy ambush.  At this 
time, he recalled that a crewmember of the helicopter rescue 
team was shot and killed while assisting him in evacuating 
the combat area.  He next indicates that, in January 1964, he 
performed similar reconnaissance missions with the Studies 
and Observation Group (SOG) based out of DaNang.

Further review of the VA and private medical records reveal 
that the appellant's PTSD diagnosis is also based upon his 
report of exposure to non- combat stressors while performing 
guard duty "in May or June of 1964" at Lakehurst, New 
Jersey.  At this time, he shot an intruder attempting to 
climb over the security fence in a high security area.  He 
indicates that this event resulted in his admission to the 
Philadelphia Naval Hospital Psychiatric Ward and his eventual 
medical discharge. He argues that his military records have 
been redacted because his tour of duty in Vietnam preceded 
the official dates for conflict and that his overseas 
assignments were secret missions.

The appellant's enlistment examination, dated in February 
1960, reveals that he was inducted into service with an 
abnormal psychiatric profile of "Immaturity provisional S-1 
NCD (not considered disabling).  The "S" stands for 
"Psychiatric" under the profiling system then in effect 
(PULHES), and concerned personality, emotional stability, and 
psychiatric diseases.  9-3(b)(1)-(6) Army Regulation 40-501, 
Change 35 (Feb. 9, 1987).  See generally Hanson v. Derwinski, 
1 Vet.App. 512, 514 (1991).  The numerical designation of 
"1" indicated that he was considered to possess a high 
level of medical fitness and was medically fit for any 
military assignment.  9-3(c)(1) Army Regulation 40-501, 
Change 35.  There are no records of treatment which reveal 
his duty location during the time period from October 1963 to 
January 1964.

A June 1964 Report of Board of Medical Survey reveals that 
the appellant was seen on an outpatient basis at the U.S. 
Marine Barracks in Lakehurst, New Jersey on May 19, 1964 due 
to complaint of insomnia, inability to control progressively 
angry feelings and recent quarrels in which he struck his 
father.  He was admitted to the U.S. Naval Hospital in 
Philadelphia, Pennsylvania that same day with a diagnosis of 
"Adult Situation Reaction, in an aggressive personality."  
On mental status examination, he complained of difficulties 
with his military superiors, living in the barracks and long- 
standing family relations, but he made no mention of overseas 
service or shooting an intruder while stationed at Lakehurst, 
New Jersey.  Following a period of observation, his diagnosis 
was changed to a "lifelong" "paranoid personality" 
disorder which pre- existed service, and was not aggravated 
during service.  It was further noted that the origin of his 
personality disorder was not the result of his own misconduct 
and was not incurred in the line of duty.  Thereafter, he was 
discharged from service "by reason of unsuitability."  
There were no charges pending at the time of his discharge.

The appellant's personnel records reveal that he was assigned 
to Company "C" 1st Reconnaissance Battalion, 1st Marine 
Division (Rein) FMF, for the period from September 5, 1963 to 
October 10, 1963.  From the time period from October 11, 1963 
to May 22, 1964, he was assigned to "MB NAS LKHST, NJ" with 
his primary duty listed as "GUARD."  

The appellant's Department of Defense Form (DD) 214's 
indicate that he did not participate in foreign and/or sea 
service.  His military occupation specialty was listed as a 
rifleman.  He was awarded the "Good Conduct Medal" and 
Rifle Sharp Shooter Badge" prior to his re- enlistment in 
August 1963, but there are no listed decorations, awards, 
medals, badges etc. indicative of service in the Republic of 
Vietnam or combat service.  He did not receive any wounds as 
a result of action with enemy forces.  In 1963, he had 18 
days in excess of leave status from September 20- 29 and 
December 17- 24.

A summary of hospitalization from the Eastern Pennsylvania 
Psychiatric Institute, dated in July 1964, revealed the 
appellant's report of increased suspiciousness and sudden 
desires to strike people for very minor irritations of 2 to 
21/2 years duration.  He further reported instances in which he 
enjoyed being angry, and at times brutal, while a military 
policeman (MP) in the Marines.  He was hospitalized at 
Philadelphia State Hospital in August 1965 due to 
"Schizophrenic Reaction - Paranoid Type," but no further 
details are available as the records have been destroyed.  
His records first record his report of "night tremors 
associated with his Viet Nam experience" at the Western 
Comprehensive Mental Health Center in 1979, but there are no 
other recorded details other than his report of being 
discharged on a medical basis due to a "conflict with 
authority."  He first reported his claimed stressors to his 
first provider of treatment for PTSD, the Birmingham Vet 
Center, in 1989.

In a letter dated in September 1994, the appellant's spouse, 
who has known him since the summer of 1977, indicated that 
the appellant had related some of his combat stressors during 
periods of "semi- wakefulness" at night.  In this respect, 
she reported that her husband had described in detail the 
killing of a young child and other war stories.

Research conducted by the Personnel Management Support Branch 
of the Marine Corps reveals that there are no unit diaries 
which show that the appellant was sent on temporary duty in 
Vietnam or that he shot an intruder.  It was noted that 
anecdotal incidents were not researchable.  It was further 
noted that Vietnam Era records were often incomplete and that 
it was extremely difficult to verify incidents involving 
civilians or civilian establishments.  Normally, such events 
were not found in combat records unless specifically 
reported.

Research conducted by the Marine Corps Historical Center 
failed to find a record that "Force Recon" Camp Pendleton 
was deployed in Vietnam during the time period from October 
1963 to January 1964.  It was further noted that the official 
history of the U.S. Marines in Vietnam 1954 - 1964 yielded no 
reference to such a unit.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has made it clear that, where a claimed 
stressor is alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  VA is not required to accept the appellant's 
assertions that he was engaged in combat but, in arriving at 
its findings of fact, the credibility of the veteran's 
testimony and statements of record must be addressed.  Cohen, 
10 Vet. App. at 145-46.

"Credible supporting evidence" of a non- combat stressor 
may be obtained from service records or other sources, to 
include lay testimony.  Gaines, 11 Vet. App. at 353; Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the Court has 
held that the regulatory requirement for "credible 
supporting evidence" means that the appellant's testimony, 
or the medical opinion based upon post- service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non- combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396-96.  Examples of 
"other supportive evidence" includes, but is not limited 
to, incidents of a plane crash, ship sinking, explosion, rape 
or assault, or duty in a burn ward or graves registration 
unit.  See Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI (1998).

Based upon the above, the Board finds that the appellant's 
allegations of exposure to combat stressors while on 
temporary assignment with "Force Recon, Camp Del Mar, Camp 
Pendleton, California" in Vietnam from October 2, 1963 to 
January 1964 are unsupported and unsupportable.  In this 
respect, the only evidence offered in support of his claim is 
that his military records have been redacted due to the 
secretive nature of his missions.  However, his personnel 
records positively document that he served as a "GUARD" at 
the Marine Barracks in Lakehurst, New Jersey from "October 
11, 1963 to May 22, 1964."  Additionally, research conducted 
by the Marine Corps Historical Center fails to reveal the 
existence of a unit known as "Force Recon" during the time 
period in question, and research conducted by the Personnel 
Management Support Branch of the Marine Corps indicated that 
there were no unit diaries documenting his claimed temporary 
duty in Vietnam.  His assertions that he served on "secret" 
missions in the Republic of Vietnam are not credible when 
viewed in light of the documentation of record.  As his 
assertions of exposure to combat stressors are not 
corroborated by his service records or otherwise established 
by a credible history of such events, the Board finds, by a 
preponderance of the evidence, that the appellant did not 
engage in combat.  As such, the presumptive provisions of 
38 U.S.C.A. § 1154(b) are not applicable in this case.

Furthermore, the appellant has presented no credible 
supporting evidence that he shot an intruder while performing 
guard duty "in May or June of 1964" at Lakehurst, New 
Jersey.  As indicated above, the record does establish that 
he served as a guard at this facility during the time period 
in question, but there is no documentation that such an event 
actually occurred.  In this respect, the Board finds it 
highly probative that his June 1964 Report of Board of 
Medical Survey, which records in detail his history of 
interpersonal conflicts which ultimately resulted in his 
unsuitability discharge, failed to mention such a significant 
incident which allegedly occurred just previous to his 
admission.  Additionally, research conducted by the Personnel 
Management Support Branch of the Marine Corps indicated that 
there were no unit diaries documenting such an incident.  In 
fact, as of 1979, the appellant himself was reporting that he 
was medically discharged from service due to a "conflict 
with authority."  His allegations that he shot an intruder 
in service, in and of themselves, are insufficient to 
establish the occurrence of this claimed non- combat 
stressor.  Dizoglio, 9 Vet. App. at 166 (1996); Moreau, 9 
Vet. App. at 396-96.

In arriving at this decision, the Board notes that, during 
the pendency of this appeal, VA has made substantive 
revisions to 38 C.F.R. § 3.304(f), which is the regulatory 
provision which governs the type(s) of evidence required to 
establish service connection for PTSD.  See 64 Fed.Reg. 
32807-32808 (June 18, 1999).  In pertinent part, this 
provision holds that a claimant's testimony alone may 
establish the occurrence of the claimed in- service stressor 
if consistent with the circumstances, conditions, or 
hardships of his/her service.  However, this provision is 
only applicable once a claimant has established that he/she 
engaged in combat with the enemy.  In this case, the Board 
has made a specific finding that the appellant did not engage 
in combat during service.  As such, the regulatory revisions 
to 38 C.F.R. § 3.304(f) have no substantive effect in this 
case.  Accordingly, the Board is of the opinion that no 
harmful prejudicial error falls upon the appellant in the 
Board's resolution of his claim on appeal.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for PTSD is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

